Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 07/06/2021, Applicant amended Claims 1, 3-10, and 12-13, canceled Claim 2, added Claims 14-17, and argued against all objections and/or rejections previously set forth in the Office Action dated 04/05/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In 

	
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1, 3-4, and 11-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita et al. (hereinafter Tomita): U.S. Patent Application Pub. No. 2011/0161881 in view of Igarashi: U.S. Patent Application Pub. No. 2017/0255456.
Claim 1:
Tomita expressly teaches:An electronic apparatus installable with firmware updatable via a network, comprising: 
5an input receiver configured to receive an operation performed by a user (fig. 2: including an operation panel to receive user inputs); and 
circuitry configured to 
display, on a display, a first screen corresponding to a plurality of first functions of the firmware (fig. 14b; [0133][0134]: presenting a first screen corresponding to multiple functions of firmware, such as Functions A, B, C,... N);
activate the plurality of first functions collectively as a group in response to an operation using the first screen via the input receiver (fig. 14c; [0141]: executing the multiple functions of firmware collectively by means of adding functions corresponding to a group in the first screen).
Tomita does not explicitly disclose:

Igarashi, however, expressly teaches:
display a second screen corresponding to a plurality of second functions of the firmware (fig. 9A: presenting a second screen corresponding to a list of multiple functions of firmware), and activate one or more of the plurality of second functions in response to an operation using 15the second screen input via the input receiver (fig. 9B: executing the list of multiple functions of firmware by means of editing functions in the second screen).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Tomita to include: display a second screen corresponding to a plurality of second functions of the firmware and activate one or more of the plurality of second functions in response to an operation using 15the second screen input via the input receiver, for the purpose of adjusting to an initial setting so as to incorporate into the efficient implementation of the initial setting, as taught in Igarashi.
Tomita in view of Igarashi further teaches:
Claim 3. The electronic apparatus of claim 1, wherein the plurality of first functions correspond to a group which is to be newly added to the electronic 25apparatus, and the plurality of second functions are for modifying an existing function of the electronic apparatus (Tomita- figs. 13a-c; Igarashi- figs. 9A-B: adding and editing functions of firmware).  

Claim 11. The electronic apparatus of claim 1, 30wherein the circuitry displays the first screen of the firmware on the display for a given period of time starting from a time of releasing a firmware installable on the electronic apparatus (Igarashi- fig. 9C: setting a sleep transition time indicating a period of time for installing a firmware to be displayed, such as 5 min.).
Claim 14. The electronic apparatus of claim 1, wherein the second screen indicates the added function of both of the copying and the scanning (Tomita- [0081][0097][0112]; Igarashi- [0034][0043]: including copying and scanning functions).  
Claim 17. The electronic apparatus of claim 1, wherein the second screen includes multiple functions of a multifunction peripheral (MFP), the multiple functions include copying and scanning, and the second screen indicates an added function of at least one of copying and scanning (Tomita- [0081][0097][0112]; Igarashi- [0034][0043]: including MFP of copying and scanning functions).
Claims 12 and 13:
The subject matter recited in each of Claims 12 and 13 corresponds to the subject matter recited in Claim 1.  Thus Tomita in view of Igarashi discloses every limitation of Claims 12 and 13, as indicated in the above rejections for Claim 1.




The subject matter recited in each of Claims 15 and 16 corresponds to the subject matter recited in Claim 14.  Thus Tomita in view of Igarashi discloses every limitation of Claims 15 and 16, as indicated in the above rejections for Claim 14.

2.	Claims 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita in view of Igarashi, and further in view of Okamoto et al. (hereinafter Okamoto): U.S. Patent Application Pub. No. 2018/0060064.Claim 5:
As indicated in the above rejection, Tomita in view of Igarashi discloses every limitation of claim 1.   
Tomita in view of Igarashi does not explicitly disclose:
the circuitry is further configured to compare a function version of a designated firmware, designated via the input receiver, and a function version corresponding to a maximum function version of the plurality of first functions activatable using a firmware already installed on the electronic apparatus to determine which function version is greater; 5wherein the circuitry configured to, in response to the operation performed using the first screen via the input receiver and a determination by the circuitry that the function version of the designated firmware is greater than the maximum function version, download the firmware displayed on the first screen from a server and update the firmware in a memory with the downloaded firmware; 10wherein the circuitry enables the downloaded firmware.  

Okamoto, however, further teaches:

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Tomita and Igarashi to include: the circuitry is further configured to compare a function version of a designated firmware, designated via the input receiver, and a function version corresponding to a maximum function version of the plurality of first functions activatable using a firmware already installed on the electronic apparatus to determine which function version is greater; 5wherein the circuitry configured to, in response to the operation performed using the first screen via the input receiver and a determination by the circuitry that the function version of the designated firmware is greater than the maximum function version, download the firmware , for the purpose of updating each function of the firmware individually so as to improve the processing speed for updating, as taught in Okamoto.
Claim 6. The electronic apparatus of claim 5, wherein in response to the operation performed using the first screen and a determination by the circuitry that the function 15version of the designated firmware is equal to or less than the maximum function version, the circuitry enables the plurality of first functions of the firmware already installed on the electronic apparatus ([0059][0060]: no need of updating when the version information of storage matches with the version information of the management table so as to confirm that the latest function version of the firmware already installed).  
Claim 7. The electronic apparatus of claim 5, 20wherein the circuitry is further configured to set whether or not to automatically download and update to the firmware having an upgraded function when the firmware having the upgraded function is released from the server in response to the operation to the input receiver, wherein when an automatic downloading and updating of the firmware having 25the upgraded function are set by the circuitry and the firmware having the upgraded function is released from the server, the circuitry automatically downloads the firmware having the upgraded function from the server and updates the firmware having the upgraded function in the memory ([0084][0085]: updating a firmware with a upgraded function from a server).
Claim 308. The electronic apparatus of claim 7, wherein the circuitry sets whether the plurality of first functions of the firmware having the upgraded function is to be enabled automatically at a 
Claim 9. The electronic apparatus of claim 7, 10wherein the circuitry sets whether the one or more second functions of the firmware is to be enabled automatically at a time of enabling the plurality of first functions of the firmware installed on the electronic apparatus in response to an operation to the input receiver, the one or more second functions not causing an effect to an operability of the electronic apparatus being different from the plurality of first functions, 15wherein if the circuitry sets that the one or more second functions of the firmware is to be enabled automatically at the time of enabling the first function of the firmware installed on the electronic apparatus, the circuitry automatically enables the one or more second functions of the firmware when the firmware installed on the electronic apparatus is enabled ([0081]: individually updating each individual firmware without being affected by an operability of function).  
Claim 10. The electronic apparatus of claim 5, wherein the circuitry stores the firmware downloaded from the server in a non- operation region of the memory, wherein the circuitry is further configured to, when the electronic apparatus is booted or 25rebooted, transfer the 

Response to Arguments


Applicant's arguments against the rejections based on 35 U.S.C. §102 & 103 with respect to Claims 1-17 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177